

115 S3128 IS: To reauthorize the National Flood Insurance Program.
U.S. Senate
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3128IN THE SENATE OF THE UNITED STATESJune 25, 2018Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo reauthorize the National Flood Insurance Program.
	
		1.Reauthorization of the National Flood Insurance Program
 (a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking September 30, 2017 and inserting January 31, 2019.
 (b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2017 and inserting January 31, 2019.